Citation Nr: 1745855	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-28 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a traumatic brain injury (TBI),    and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active service from September 1952 to June 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) regional office (RO).  

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a back injury and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a back injury was last denied in a May 2012 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  The Veteran's claim for service connection for residuals of a TBI was last denied in a May 2012 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for residuals of a back injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen the claim for entitlement to service connection for residuals of a TBI have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility   of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for residuals of a back injury was initially denied in a June 2000 rating decision.  Within the appeal period for that decision,    new and material evidence was associated with the claims file.  The claim was readjudicated in a February 2002 rating decision and denied on the basis that there was no evidence that the Veteran's current back disability was incurred in or otherwise related to active service.  Although the Veteran filed a notice of disagreement (NOD) with the rating decision, he did not perfect his appeal following issuance of the statement of the case (SOC).  Additionally, new and material evidence was not received within the appeal period.  As such, the February 2002 rating decision     became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§       20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In February 2008, the Veteran filed a claim for service connection for residuals of a TBI and a petition to reopen his claim for residuals of a back injury.  A June 2010 rating decision reopened the Veteran's claim but denied it on the merits; however, within the appeal period for that rating decision the Veteran submitted new and material evidence.  The claim was readjudicated in a May 2012 rating decision. The May 2012 rating decision also denied the Veteran's claim for service connection for residuals of a TBI.  Although the Veteran was notified of this rating decision and his appellate rights in a May 24, 2012 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the May 2012 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In September 2013, the Veteran filed a petition to reopen his claims for residuals of a back injury and residuals of a TBI.  The petition was denied in a March 2014 rating decision, which the Veteran timely appealed.  

Evidence received since the May 2012 denial of the claim includes additional VA and private treatment records, as well as the Veteran's testimony at the June 2017 hearing.  The evidence is new, in that it was not of record at the time of the May 2012 rating decision.  The Veteran's testimony is material because it provided additional details regarding his in-service and post-service back and cognitive symptoms.  Accordingly, the Board finds that new and material evidence has      been received, and the claims for service connection for a residuals of a back    injury and residuals of a TBI are reopened.  Shade, 24 Vet. App. at 117.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened, and to this extent     only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a TBI is reopened, and to this extent only the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are also outstanding VA treatment records.  Treatment records from August 1, 2017 and August 23, 2017 indicate that the Veteran had follow up appointments scheduled on August 28, 2017, September 5, 2017, September 7, 2017, September 13, 2017, and October 3, 2017.  VA treatment records subsequent to August 23, 2017 have not been associated with the claims file.  Additionally, VA treatment records from February 16, 2017, July 25, 2017, June 14, 2017, June 13, 2017, May 8, 2017, and December 16, 2008 indicate that outpatient documents, Veterans Choice physical therapy records, and progress notes had been scanned into VistA Imaging and / or uploaded to "TW Choice First."  Nevertheless, the referenced records have not been associated with the claims file.  Finally, at his hearing the Veteran and his wife testified that the Veteran had been receiving VA treatment for his back symptoms for at least 20 years.  To date, VA treatment records prior to 2008 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records, to include treatment records prior to 2008 and VistA Imaging and TW Choice First records, as well as updated VA treatment records must be associated with the claims file.  

There also appear to be outstanding private treatment records.  In November 2008, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from Dr. Wang.  To date, it does not appear VA has made reasonable efforts to request   or obtain such records.  Accordingly, on remand, such development is warranted.  Additionally, in September 2014 and February 2015 statements, the Veteran reported receiving treatment from Dr. Rao, Dr. Gross, and Kinetic Physical Therapy.  While the Veteran has not provided VA Forms 21-4142 to authorizing VA to obtain these records on his behalf, as the claims are being remanded for     other development on remand the Veteran should be requested to either submit records from these providers or authorize VA to obtain them on his behalf.  

Various private treatment records indicate that the Veteran's history included two separate Workers' Compensation claims regarding back symptomatology.  As the records may be relevant to the Veteran's pending claim for service-connection for residuals of a back injury, on remand reasonable efforts must be made to obtain any pertinent Workers' Compensation records.

The Board also finds that VA examinations and opinions are needed with respect to the claims.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all VA treatment records from August 23,      2017 to present, as well as all VA treatment records dated prior to 2008, the VistA Imaging and TW Choice First documents referenced in the July 25, 2017, June 14, 2017, June 13, 2017, and May 8, 2017 VA treatment records and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his back and TBI symptoms, to include updated information to obtain records from Dr. Wang, Dr. Rao, Dr. Gross, and Kinetic Physical Therapy.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After receiving any necessary contact information     and authorization from the Veteran, request copies of the Veteran's Workman's Compensation records.  If the requested records are not available, the Veteran should    be notified of such.

4.  Schedule the Veteran for a VA back examination.         The claims file should be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current thoracolumbar spine disability had its onset during service or is otherwise related to service, to include the Veteran's report that injured his back jumping down off a truck with his gear.  Please state why or why not. 

5.  Schedule the Veteran for a TBI examination.  The claims file should be reviewed in conjunction with the examination.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has residuals of a TBI that are related to the Veteran's report that he was near a grenade explosion and had a piece shrapnel in his helmet.  Please state why or why not.

6.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


